Application for admission to practice as an attorney and counselor-at-law denied upon the ground that the applicant has failed to satisfy this court’s Committee on Character and Fitness for the Second Judicial District that he meets the requirements of rule VIII of the Rules of the Court of Appeals for the Admission of Attorneys and Counselors-at-Law, and paragraph a of subdivision 1 of section 90 of the Judiciary Law. Present — Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ. [See 279 App. Div. 656.]